                              UNITED STATES DISTRICT COURT                         Priority      ___
                                                                                   Send          ___
                             CENTRAL DISTRICT OF CALIFORNIA                        Enter         ___
                                                                                   Closed        ___
                                  CIVIL MINUTES – GENERAL                          JS-5/JS-6     ___
                                                                                   Scan Only     ___


CASE NO.: CV 2:18-3837 SJO (SKx)                     DATE: September 27, 2019

TITLE:        Seoul Semiconductor Co., Ltd., et al. v. Bed Bath & Beyond, Inc.

=======================================================================
PRESENT: THE HONORABLE S. JAMES OTERO, UNITED STATES DISTRICT JUDGE

Victor Paul Cruz                                     Not Present
Courtroom Clerk                                      Court Reporter

COUNSEL PRESENT FOR PLAINTIFFS:                      COUNSEL PRESENT FOR DEFENDANTS:

Not Present                                          Not Present

=======================================================================
PROCEEDINGS (in chambers): CLAIM CONSTRUCTION ORDER

Plaintiffs Seoul Semiconductor Co., Ltd. and Seoul Viosys Co., Ltd. (together, "SSC" or
"Plaintiffs") and Defendant Bed Bath & Beyond, Inc. ("BB&B" or "Defendant") have filed claim
construction briefs in which they ask the Court to construe nine (9) disputed phrases found in
six of the patents asserted in this litigation: U.S. Patent No. 6,942,731 ("the '731 Patent"), U.S.
Patent No. 7,982,207 ("the '207 Patent"), U.S. Patent No. 8,120,054 ("the '054 Patent"), U.S.
Patent No. 8,168,988 ("the '988 Patent"), U.S. Patent No. 9,577,157 ("the '157 Patent"), and
U.S. Patent No. 9,716,210 ("the '210 Patent") (collectively, the "Patents-in-Suit"). Plaintiffs filed
their Opening Claim Construction Brief ("Pl.'s Brief") on May 23, 2019. Defendant filed its
Responsive Claim Construction Brief ("Def.'s Brief") on June 6, 2019, and Plaintiffs replied ("Pl.'s
Reply") on June 13, 2019. The parties simultaneously filed supplemental briefs on July 11, 2019
at the request of the Court. The Court heard argument from counsel on September 11, 2019.

       I. FACTUAL AND PROCEDURAL BACKGROUND

Plaintiffs initiated the instant patent infringement action on May 8, 2018. (See Complaint, ECF
No. 1.) In their Complaint, Plaintiffs assert that several of BB&B's LED light bulb products—
namely the FEIT Electric BPC7/LED/CAN ("BPC7"), FEIT Electric OM60/850/LED/CAN
("OM60"), FEIT Electric G25/DM/LEDG2 ("G25"), FEIT Electric BR30/GROW/LEDG2 ("BR30"),
and Luminance L7583-2 ("L7583")—infringe the Patents-in-Suit, which cover a range of Light
Emitting Diode ("LED") technology. (See generally, Complaint.) Defendant denies infringement
and asserts affirmative defenses of, among others, non-infringement, invalidity, prosecution
history estoppel, failure to mark under 35 U.S.C. § 287, and patent exhaustion. (See generally,
Answer, ECF No. 21.) On October 25, 2018, the Court held a scheduling conference in which it
ordered that the Northern District of California's Patent Local Rules will govern the case and set
a claim construction ("Markman") hearing for June 6, 2019. (Minutes of Sched. Conf., ECF No.
26.)
///

MINUTES FORM 11                                                                     ___: ___
CIVIL GEN                               Page 1 of 23            Initials of Preparer_______
                                                                                     SMO
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL


CASE NO.: CV 2:18-3837 SJO (SKx)                   DATE: September 27, 2019

The parties initially sought construction of sixteen separate claim terms, however, the Court held
a telephonic status conference on April 17, 2019, during which it asked the parties to work
together to reduce the number of disputes. (Minutes of Telephonic Conference, ECF No. 51.)
In order to allow the parties time to do so, the Court granted a stipulation to continue the
Markman hearing to June 27, 2019. (Minute Order, ECF No. 59.) After claim construction
briefing had been filed, the Court determined that supplemental briefing was required and
ultimately continued the Markman hearing to September 11, 2019. (Text Entry, ECF No. 66;
Joint Stipulation, ECF No. 70.)

       II. LEGAL STANDARDS

              A. Principles of Claim Construction

Before a jury can determine if any of the asserted claims are invalid or if the defendant's
technology infringes one or more asserted claims, the court must determine the meaning and
scope of the asserted claims through the process of "claim construction." Markman v. Westview
Instruments, Inc., 52 F.3d 967, 976 (Fed. Cir. 1995) (en banc), aff'd, 517 U.S. 370, 116 S. Ct.
1384 (1996). Only after the claims have been construed can the jury compare the allegedly
infringing device against the claims. Id.

In Phillips v. AWH Corp., 415 F.3d 1303, 1311-24 (Fed. Cir. 2005) (en banc), the en banc Federal
Circuit set forth a number of principles to guide lower courts through the claim construction
process. The general rule is that the words of a claim "are generally given their ordinary and
customary meaning," which is "the meaning that the term would have to a person of ordinary
skill in the art in question at the time of the invention, i.e., as of the effective filing date of the
patent application." Id. at 1312-13 (citations omitted). "[T]he person of ordinary skill in the art is
deemed to read the claim term not only in the context of the particular claim in which the disputed
term appears, but in the context of the entire patent, including the specification." Id. at 1313.

"In some cases, the ordinary meaning of claim language as understood by a person of skill in
the art may be readily apparent even to lay judges, and claim construction in such cases involves
little more than the application of the widely accepted meaning of commonly understood words."
Id. at 1314. "In such circumstances, general purpose dictionaries may be helpful." Id. Where,
however, "determining the ordinary and customary meaning of the claim requires examination
of terms that have a particular meaning in a field of art," courts look to other sources, including
"the words of the claims themselves, the remainder of the specification, the prosecution history,
and extrinsic evidence concerning relevant scientific principles, the meaning of technical terms,
and the state of the art." Id. (quoting Innova/Pure Water, Inc. v. Safari Water Filtration Sys., Inc.,
381 F.3d 1111, 1116 (Fed. Cir. 2004)).

Moreover, "[t]he claims themselves provide substantial guidance as to the meaning of particular
claim terms," for example by observing "the context in which a term is used in the asserted
claim." Id. Comparing the usage of a term across different claims and examining differences
among claims can also provide valuable insight into the meaning of claim terms. Id.


                                            Page 2 of 23
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL


CASE NO.: CV 2:18-3837 SJO (SKx)                    DATE: September 27, 2019

"The claims, of course, do not stand alone," and the specification provides "the single best guide
to the meaning of a disputed term." Id. at 1315 (quoting Vitronics Corp. v. Conceptronic, Inc.,
90 F.3d 1576, 1582 (Fed. Cir. 1996)). One reason the specification is of paramount importance
is that it "may reveal a special definition given to a claim term by the patentee that differs from
the meaning it would otherwise possess." Id. at 1316; see also Markman, 52 F.3d at 980 ("[A]
patentee is free to be his own lexicographer."). That said, "[t]hough understanding the claim
language may be aided by explanations contained in the written description, it is important not
to import into a claim, limitations that are not part of the claim. For example, a particular
embodiment appearing in the written description may not be read into a claim when the claim
language is broader than the embodiment." Superguide Corp. v. DirecTV Enters., Inc., 358 F.3d
870, 875 (Fed. Cir. 2004). Moreover, the prosecution history, which consists of the complete
record of the proceedings before the PTO and includes the prior art cited during the examination
of the patent, may also shed "decisive light" on the proper construction of a claim term,
particularly where an applicant limits her invention to overcome prior art. Regents of Univ. of
Cal. v. Dakocytomation Cal., Inc., 517 F.3d 1364, 1372-73 (Fed. Cir. 2008); Phillips, 415 F.3d at
1316-17; N. Am. Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 1345 (Fed. Cir.
2005); Seachange Int'l, Inc. v. C-Cor Inc., 413 F.3d 1361, 1372-73 (Fed. Cir. 2005).
District courts may also rely on extrinsic evidence, which "consists of all evidence external to the
patent and prosecution history, including expert and inventor testimony, dictionaries, and learned
treatises," in construing claims, although such evidence is afforded less significance than the
intrinsic record. Phillips, 415 F.3d at 1317 (citations omitted). "[W]hile extrinsic evidence 'can
shed useful light on the relevant art,' we have explained that it is 'less significant than the intrinsic
record in determining the legally operative meaning of claim language.'" Id. (citations omitted).

In summation, although "there is no magic formula or catechism for conducting claim
construction . . . [,] certain types of evidence are more valuable than others," and "what matters
is for the court to attach the appropriate weight" to each piece of evidence. Phillips, 415 F.3d at
1324.

       III. DISCUSSION

              A. Term 1: "quantum dot layer"

 Term                               Plaintiffs' Construction           Defendant's Construction
 "quantum dot layer"                an active medium including         an active medium consisting
 ('731 Patent)                      nanoscale particles of             of quantized electronic
                                    semiconductor material             structures deposited on a
                                                                       substrate that is distinct from
                                                                       a semiconductor layer

///
///


                                             Page 3 of 23
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL


CASE NO.: CV 2:18-3837 SJO (SKx)                  DATE: September 27, 2019

The parties agree that this term describes an active medium that includes quantum dots,
however, they dispute (1) what a "quantum dot" is, (2) whether the quantum dots must be
"deposited on a substrate", and (3) whether the quantum dot layer must be "distinct from a
semiconductor layer." After a brief technological overview, the Court will address each dispute
in turn.

                     1. '731 Patent Technological Background

The '731 Patent issued on September 13, 2005 and claims priority to an earlier German patent
application filed August 30, 2000. ('731 Patent, Caption.) The claimed invention provides for "a
method for improving the efficiency of epitaxially grown quantum dot semiconductor components
having at least one quantum dot layer." ('731 Patent, Abstract.) The patent explains that
quantum dot ("QD") components had existed for quite some time, however there was no reliable
way to deposit epitaxial layers "at the ideal temperature for that particular material" because the
optimum growth temperature for an epitaxial layer may create defects in the quantum dots. ('731
Patent 1:15-2:25.) The purpose of the invention described in the '731 Patent is "to provide a
method with which a definite improvement in the efficiency of epitaxially produced quantum dot
semiconductor elements is possible by reducing electric losses and optical scattering losses."
('731 Patent 2:26-29.) This is accomplished by interrupting growth once the quantum dots have
been "overgrown with a layer of semiconductor material at least thick enough to completely cover
all the quantum dots" and allowing any defects to heal. ('731 Patent 2:34-43; id. 4:13-17.)

                     2. Analysis

                            a. Definition of "quantum dot"

The primary dispute here is whether a "quantum dot" is defined in part by its size. Plaintiffs
propose that quantum dots are "nanoscale semiconductor particles." (Pl.'s Brief 4-6.) That is,
they are defined by being between 1 and 100 nm in size. Defendant finds this definition to be
unduly broad and argues that any random atom of such semiconducting material would
constitute a quantum dot under Plaintiffs' proposed construction. (Def.'s Brief 19-20.)

The Court begins, as it must, with a review of the claims themselves. The term "quantum dot"
is recited in independent Claim 1 and dependent Claims 11 and 12. There is nothing in these
claims themselves that would aid the Court in determining whether the term includes a size
limitation, nor is there any explicit reference to the size of quantum dots in the specification. In
their opening brief, however, Plaintiffs direct the Court to two references that were discussed in
the specification and of record during prosecution. (Pl.'s Brief 4.) The first of these, the
Ledentsov reference, used transmission electron microscopy to examine synthesized dots and
found their size to be "about 20-25 nm." (Declaration of Michael B. Eisenberg ("Eisenberg
Decl."), Exh. 1 at 604, ECF No. 62-1.) The second also discussed "[t]he fabrication of very small
semiconductor structures" and described them as "typically less than 30 nanometers with narrow

                                           Page 4 of 23
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL


CASE NO.: CV 2:18-3837 SJO (SKx)                  DATE: September 27, 2019

size distribution, namely within plus or minus five percent of a mean." (Eisenberg Decl., Exh. 2
at 1:19-22, 6:46-49.) Thus, Plaintiffs have provided at least two references that, while not
explicitly defining quantum dots by their size, both describe their fabrication in the nanoscale
range.

Defendant takes issue with Plaintiffs' characterization of these references, arguing that the first
offers no definition of quantum dots, and that the second only serves to undermine Plaintiffs'
position. As to the Ledentsov reference, Defendant claims that it "offers nothing in the way of a
definition of quantum dots." (Def.'s Brief 3.) The Court agrees. While the reference does discuss
that the particular quantum dots created are in the 20-30nm range, it does nothing to describe
the size of quantum dots generally. The same is true of the Petroff reference, which, while
discussing the growth of dots in the 10-30nm range, does not define them by their size and
instead describes quantum dots as "practical structures for quantum confinement . . . in three
dimensions." (Eisenberg Decl., Exh. 2 at 1:22-25.) Because neither reference provides a clear
definition as to the size of quantum dots, the Court cannot conclude from these two sources
alone that a POSITA would have known them to be limited to nanoscale semiconductors.

In their supplemental brief, Plaintiffs identified eight contemporaneous sources which do define
quantum dots based on their physical properties, size, and materials. For instance, a journal
article published in 1999—contemporaneous to the original German application that led to the
'731 Patent—begins with the statement that "[a] quantum dot is a nanometer-sized
semiconductor object that acts much like an artificial atom." (Third Declaration of Michael B.
Eisenberg ISO Plaintiffs' Supplemental Claim Construction Brief ("3d Eisenberg Decl."), Exh. 2,
ECF No. 72-4.) Others describe quantum dots as "semiconductor nanocrystals" or "nanometer-
scale semiconductor crystallites," indicating that they exist in the nanometer range. (3d
Eisenberg Decl., Exhs. 3-5, 7-8.) Perhaps the most telling explanation is provided in a journal
article entitled "Structure and Photophysics of Semiconductor Nanocrystals." (3d Eisenberg
Decl., Exh. 6.) This article distinguishes three-dimensional quantum dots from "structures in
which the nanometer scale is reached in only one direction in space (quantum wells), or in two
(quantum wires)." The thrust of these articles is to define quantum dots, at least in part, by their
three-dimensional nanoscale size.

It appears, in fact, that a quantum dot's size is perhaps its most important characteristic. As
explained by Plaintiffs' technical expert, Prof. DenBaars, quantum materials exist in the space
between the large-scale crystalline "bulk" materials and materials on an atomic scale. (Second
Declaration of Prof. Steven DenBaars ("2d DenBaars Decl.") ¶¶ 5-7, ECF No. 72-1.) Bulk and
atomic materials exhibit drastically different characteristics even when they have the same
chemical makeup, and it is the nanometer or mesoscopic scale where the shift from bulk to
atomic characteristics begins to take place. (DenBaars Decl. ¶ 7.) According to Prof. DenBaars,
quantum wells (1 nanoscale dimension), quantum wires (2 nanoscale dimensions), and quantum
dots (3 nanoscale dimensions), were being explored around the time of the invention, and the
'731 Patent arose from that research. (2d DenBaars Decl. ¶¶ 9-12.) Based on this testimony, it

                                           Page 5 of 23
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL


CASE NO.: CV 2:18-3837 SJO (SKx)                  DATE: September 27, 2019

is clear that "quantum dots," as understood by a POSITA at the time of the invention, must
necessarily exist—in all three dimensions—in a size domain between the bulk and atomic scale.
Having reviewed the contemporaneous literature provided by Plaintiffs in support of their
supplemental brief, the Court concludes that this in-between domain is the "nanoscale."

                            b. Must the quantum dots be "deposited on a substrate"

The next dispute centers around whether the quantum dots must be "deposited on a substrate,"
as advanced by the Defendant. Defendant points to the specification, which refers on several
occasions to the deposition of quantum dot material onto a substrate. (Def.'s Brief 4-5.) Plaintiffs
note that there is nothing in the claims themselves that would require such deposition and argue
that Defendant is attempting to impermissibly import the limitation from the specification. (Pl.'s
Brief 6-7.) The Court starts again with examination of the claims and notes that there is nothing
in the express language of independent Claim 1 that requires quantum dots be deposited on a
substrate.

Defendant identifies several references in the specification to the deposition of quantum dots,
such as the '731 Patent's statement that "QD semiconductor material has a higher lattice
constant than the substrate on which the QD semiconductor material is deposited." ('731
Patent 2:12-15.) The '731 Patent again discusses deposition on the substrate and that growth
interruption can be affected by "the faulty orientation of the substrate." ('731 Patent 3:7-9.)
Defendant also notes that several of the references provided by Plaintiffs further describe
quantum dot layers being deposited directly on substrates. (See Eisenberg Decl., Ex. 1 at 3715
("The structures were grown on semi-insulating GaAs (100) substrates"); Ex. 2 at 2:20-33 ("The
invention is a method of forming quantum dots comprising disposing a material having a first
lattice spacing on a substrate having a second unequal lattice spacing . . . .").

Plaintiffs argue that these are all merely examples of quantum dots grown on a substrate and
do not serve to limit the scope of the claims. They point to a portion of the specification that
expressly states that "[a]ccording to the further embodiment of claim 11, restoration of the
monolayer surface morphology of the QD cover layer makes it possible to deposit an additional
layer of QDs directly on the cover layer." ('731 Patent 3:11-14.) The Court agrees that this
statement alone is sufficient to rebut Defendant's proposed limitation. Because Claim 11
depends from Claim 1, it must share each of its limitations, including any requirement that the
quantum dot layer be deposited directly on the substrate. To construe the term in this manner
would, however, effectively read the aforementioned embodiment out of the patent. This is
impermissible. Vitronics, 90 F.3d at 1583 (finding that an interpretation which causes "a
preferred [] embodiment in the specification [to] not fall within the scope of the patent claim . . .
is rarely, if ever, correct"). Accordingly, the Court rejects Defendant's proposal and declines to
limit "quantum dot layer" to only those layers that are deposited onto a particular substrate.
///
///

                                           Page 6 of 23
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL


CASE NO.: CV 2:18-3837 SJO (SKx)                   DATE: September 27, 2019

During the Markman hearing, Defendant argued that all deposition must necessarily occur on a
substrate, as deposition cannot simply happen in the ether. (Transcript of Markman Hearing 1
("CC Transcript") 22:9-16.) As Plaintiffs pointed out, however, this argument conflates the use
of the term "substrate" in the general, nonspecific sense, with the term as it is used in the patent
to refer to a particular substrate layer. (CC Transcript 23:1-9.) This distinction is important within
the context of the patent, as there is clear contemplation of multiple QD layers being placed one
on top of the other. In such a situation, each QD layer is indeed deposited onto a substrate, but
would not be deposited onto the same substrate. Thus, while Defendant's proposed limitation
is rejected, Plaintiffs will be precluded from arguing that the QDs are not deposited onto a
substrate in the general sense.

                             c. Must the quantum dot layer be "distinct from a semiconductor
                                layer"

The final dispute is whether the quantum dot layer must be "distinct from a semiconductor layer,"
as Defendant proposes.         Defendant argues that since the claim language expressly
distinguishes between the quantum dot layer and the semiconductor layer which is placed over
the QD layer, the two are distinct from one another. (Def.'s Brief 5.) This position is based in
part on Claim 1's requirement that the quantum dot layer be "overgrown with a layer of
semiconductor material at least thick enough to completely cover all the quantum dots." ('731
Patent 4:15-17.) Plaintiffs argue that this understanding is in direct conflict with the patent's
description of the quantum dot layer as comprising "coherent quantum dots . . . overgrown with
a layer of semiconductor material." (Pl.'s Brief 7 (quoting '731 Patent 4:13-16).)

Plaintiffs' position is somewhat disingenuous, as the term "comprising" in Claim 1 refers to the
method being claimed, not to the "quantum dot layer." Nevertheless, the Court also finds
Defendant's position unconvincing as the '731 Patent describes the semiconductor material as
being "overgrown" in order to "completely cover all the quantum dots." ('731 Patent, Claim 1.)
The fact that the semiconductor layer's thickness is described in terms of "covering" the quantum
dots implies that the semiconductor is grown so as to fill in the interstitial space between quantum
dots, eventually covering them. 2 Were this not the case, the semiconductor layer would instead
be described in terms of its thickness. The quantum dots and the semiconductor material must
indeed be separate from one another; however, the Court worries that including this in the
definition of "quantum dot layer" risks misleading jurors as to the nature of the layers. Neither
party should be permitted to imply that the two layers must be homogenous, flat layers laid one
over the other and that the semiconductor material cannot fill in the space between the quantum
dots. While the two materials must be distinct, they may both exist within the same layer when
viewed in a cross-section.

1A copy of the transcript will issue after payment from both parties is received.
2The description in the patent is akin to pouring sand over a jar of pebbles, until the pebbles are
completely covered.

                                            Page 7 of 23
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL


CASE NO.: CV 2:18-3837 SJO (SKx)                 DATE: September 27, 2019

Based on the above analysis, the Court adopts a modified version of Plaintiffs' proposed
construction. "Quantum dot layer" shall be construed as "an active medium including three-
dimensional nanoscale particles of semiconductor material."

 Term                            Court's Construction
 "quantum dot layer"             an active medium including three-dimensional nanoscale
 ('731 Patent)                   particles of semiconductor material

             B. Term 2: "interrupting growth"

 Term                            Plaintiffs' Construction         Defendant's Construction
 "interrupting growth"           Plain and ordinary meaning       redistributing cover layer
 ('731 Patent)                                                    material to smooth the
                                 In the alternative: pausing      surface, prevent dislocations,
                                 between semiconductor            and minimize concentration
                                 growth steps                     of dot defects

The second term in dispute is recited in independent Claim 1 of the '731 Patent. Again starting
with the claims themselves, Claim 1 describes "the step of interrupting growth of the
semiconductor component each time after a layer of coherent quantum dots has been overgrown
with a layer of semiconductor material at least thick enough to completely cover all the quantum
dots, wherein the step of interrupting growth of the semiconductor component is carried out for
each quantum dot layer." ('731 Patent 4:13-20.) Plaintiffs argue for plain and ordinary meaning,
or in the alternative, that "interrupting growth" be construed as "pausing between semiconductor
growth steps." (Pl.'s Brief 8.) Defendant contends that "interrupting growth" refers to the growth
of quantum dots and not the semiconductor growth steps, that growth need merely slow rather
than cease, and that the step requires "redistributing cover layer material to smooth the surface,
prevent dislocations, and minimize concentration of dot defects." (Def.'s Brief 6.)

Defendant argues that the growth being interrupted is the formation of quantum dots. It purports
to base this understanding in the language of Claim 1 which recites "[a] method for improving
the efficiency of epitaxially produced quantum dot semiconductor components . . . comprising
the step of interrupting growth of the semiconductor components." (731 Patent, Claim 1.)
Defendant interprets this to mean that "the semiconductor component" whose growth is being
interrupted is the "quantum dot semiconductor component." (Def.'s Brief 6.) The claim language
clearly contradicts this view, however, as it states that growth is interrupted "each time after a
layer of coherent quantum dots has been overgrown with a layer of semiconductor material at
least thick enough to completely cover all the quantum dots." ('731 Patent 4:15-20.) Thus, it is
the growth of the "layer of semiconductor material" that is being interrupted, not the growth of
the quantum dots themselves, which have already been overgrown.
///
///

                                          Page 8 of 23
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL


CASE NO.: CV 2:18-3837 SJO (SKx)                 DATE: September 27, 2019

Defendant also asks the Court to include in the definition that the interruption must also
"redistribut[e] cover layer material to smooth the surface, prevent dislocations, and minimize
concentration of dot defects." It takes this language from the specification which teaches that
"[d]uring the interruption in growth, according to this invention, there is a redistribution of the
cover layer material, which results in smoothing of the surface." ('731 Patent 3:4-7.) Unlike the
case relied upon by Defendant, wherein the patent prefaced its redefinition with "according to
the invention . . . ," the present language is taken not from the "description of the invention"
section of the specification, but from a description of the "further embodiments according to
claims 3 through 10." (Compare '731 Patent 2:63-64, with Atrazeneca AB, Aktiebolaget Hassle,
KBI-E, Inc. v. Mutual Pharm. Co., Inc., 384 F.3d 1333, 1339-40.) As such, this does not rise to
the level of an express redefinition of the common understanding of the terms.

Ultimately, the Court must conclude that the term "interrupting growth" should be afforded its
plain and ordinary meaning. The term is a simple two-word phrase. Both words are common
English terms, and nothing in the patent justifies assigning any definition other than their
commonly understood meaning.

 Term                             Court's Construction
 "interrupting growth"            Plain and ordinary meaning
 ('731 Patent)

              C. Term 3: "coherent quantum dots"

 Term                             Plaintiffs' Construction         Defendant's Construction
 "coherent quantum dots"          nanoscale particles of           quantized electronic
 ('731 Patent)                    semiconductor material that      structures that are stable with
                                  are stable with respect to       respect to desorption at the
                                  desorption at the                temperature and duration of
                                  temperature and duration of      the growth interruption
                                  the growth interruption

The parties' final disagreement as to the '731 Patent concerns the proper understanding of
"coherent quantum dots." The parties agree that the word coherent should be read as requiring
the dots to be "stable with respect to desorption at the temperature and duration of the growth
interruption" and that the only disagreement stems from the previous dispute regarding the
meaning of "quantum dots." (Pl.'s Brief 10.) In accordance with the Court's previous
construction of that term (see supra Section IV.A.2.a), "coherent quantum dots" is construed to
mean "three-dimensional nanoscale particles of semiconductor material that are stable with
respect to the desorption at the temperature and duration of the growth interruption."

///
///


                                          Page 9 of 23
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL


CASE NO.: CV 2:18-3837 SJO (SKx)                  DATE: September 27, 2019

 Term                             Court's Construction
 "coherent quantum dots"          three-dimensional nanoscale particles of semiconductor
 ('731 Patent)                    material that are stable with respect to desorption at the
                                  temperature and duration of the growth interruption

              D. Term 4: "transparent electrode layer"

 Term                             Plaintiffs' Construction         Defendant's Construction
 "transparent electrode layer"    Plain and ordinary meaning       layer that serves as an
 ('207 Patent)                                                     electrode together with the
                                  In the alternative: an           electrode pad and has strong
                                  electrode layer comprised of     electrical characteristics and
                                  material substantially           minimal interruption of light
                                  transparent to the emitted       emission
                                  light

The fourth term identified for construction is the term "transparent electrode layer." The term is
recited in independent Claims 1 and 16 and dependent Claims 6, 7, and 17 of the '207 Patent.
Plaintiffs propose that the term be construed in accordance with its plain and ordinary meaning,
or in the alternative as "an electrode layer comprised of material substantially transparent to the
emitted light." Defendant proposes the term be construed as a "layer that serves as an electrode
together with the electrode pad and has strong electrical characteristics and minimal interruption
of light emission."

                     1. '207 Patent Technological Background

The '207 Patent is entitled "Light Emitting Diode" and issued on July 19, 2011. ('207 Patent,
Caption.) It claims priority to an earlier Korean patent application filed October 29, 2007. ('207
Patent, Caption.) As explained in the summary of the invention, the '207 Patent provides for "an
LED having a distributed Bragg reflector (DBR) formed under a p-type electrode pad to reduce
light absorption and light loss and to spread light to surroundings of the DBR." ('207 Patent,
Summary.)

The patent explains that in a typical gallium nitride-based LED, "light is mainly emitted through
a portion of the transparent electrode layer." ('207 Patent 1:33-34.) Therefore, "when selecting
a material for the transparent electrode layer, it should have strong electrical characteristics and
should minimally interrupt light emission." ('207 Patent 1:34-37.) In conventional LEDs,
however, a portion of the electrode is etched away and an opaque electrode pad is placed in
direct contact with the underlying active layer. ('207 Patent 1:44-47.) Because the electrode
pad is in direct contact with the active layer and is more conductive than the transparent
electrode layer, a disproportionate amount of current flow—and therefore light generation—is



                                          Page 10 of 23
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL


CASE NO.: CV 2:18-3837 SJO (SKx)                  DATE: September 27, 2019

concentrated just under the opaque electrode pad, resulting in light absorption and a loss of
efficiency. ('207 Patent 1:49-55.)

The '207 Patent seeks to solve this problem by placing a distributed Bragg reflector just under
the electrode pad. ('207 Patent 1:64-67.) The DBR reduces light absorption and light loss and
spreads light to the surrounding area. ('207 Patent 1:64-67.)

                     2. Analysis

Plaintiffs claim that the phrase "transparent electrode layer" contains only common English
language words that require no further construction. They assert it is well understood that an
electrode is a conductor for providing an electric current, and the words "transparent" and "layer"
describe two characteristics of the electrode. It must allow light to pass through and must
comprise a material. Defendant argues that the patent specification provides an express
definition. The dispute between the parties ultimately centers around two issues: (1) must the
transparent electrode layer be an "electrode together with an electrode pad," and (2) must
"transparent" be construed as "substantially transparent" or "minimal interruption of light
emission."

According to Defendant, "transparent electrode layer" is not a term of art, but is unique to the
patent. This claim is suspect given, as Plaintiffs observe, that a search of the U.S. Patent
database reveals more than 5,000 patents using the term. Indeed, even a Westlaw term search
results in multiple cases containing the term. While it appears that "transparent electrode layer"
is a commonly used and understood term in its own right, the Court nevertheless looks first to
the patent itself.

As to the first dispute, Defendant relies on a portion of the specification, which states that "[i]n
such an LED, light is mainly emitted through a portion of the transparent electrode layer, which
serves as an electrode together with the electrode pad." ('207 Patent 1:32-34.) Defendant
argues that this is an express definition of the term. The Court disagrees. As an initial matter,
the portion of the specification relied upon describes the prior art background of the invention
and not the invention itself. Furthermore, the included language does not state that the
transparent electrode layer includes both an electrode and an electrode pad. On the contrary,
it states that the transparent electrode layer, when combined with an electrode pad, serves
as an electrode. For this reason, the Court rejects Defendant's proposed limitation that the
transparent electrode layer be an "electrode together with an electrode pad."

The second dispute hinges on the meaning of the word "transparent." Defendant again turns to
the specification for its proposed limitation. In the prior art background, the '207 Patent states
that "when selecting a material for the transparent electrode layer, it should have strong electrical
characteristics and should minimally interrupt light emission." ('207 Patent 1:34-37.) While this
is again lifted from a description of the prior art and does not directly describe the present

                                          Page 11 of 23
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL


CASE NO.: CV 2:18-3837 SJO (SKx)                      DATE: September 27, 2019

invention, it nevertheless indicates the properties that a POSITA looks for in a transparent
electrode layer. This is supported by the testimony of Prof. DenBaars, who states that "people
of ordinary skill in the art are concerned with providing strong electrical connections to the device,
but without blocking too much of the light that would otherwise be emitted." (2d DenBaars Decl.
¶ 15.) He explains that "the prototypical transparent electrode layer in the light-emitting-diode
field is indium tin oxide (ITO)," which, when applied in a thin layer "is essentially a colorless and
clear material that is capable of providing a strong electrical connection to the device while
permitting a substantial amount of the generated light to pass through." (2d DenBaars Decl.
¶ 17.) While the parties quibble as to whether the transparency should be described as
"substantially transparent" or as "minimal[ly] interrupt[ing] light emission," the Court does not
perceive a significant distinction between the two. Accordingly, the Court adopts the verbiage
from the patent itself and concludes that a transparent electrode layer must have strong electrical
characteristics and minimally interrupt light emission.

In what is perhaps an overly optimistic attempt to avoid future disputes between the parties, the
Court notes that Indium Tin Oxide ("ITO")—the prototypical transparent electrode—is clearly
contemplated by the '207 Patent as meeting the definition of a transparent electrode layer. The
'207 Patent expressly states in the Detailed Description of the Illustrated Embodiments portion
of the specification that "[a]n indium tin oxide (ITO) transparent electrode layer having excellent
transmittance of visible light is used as the transparent electrode layer 320 and arranged on the
p-type semiconductor layer 260." ('207 Patent 3:16-19.) Excluding ITO from the definition of
transparent electrode layer would therefore impermissibly read a preferred embodiment out of
the claim's scope.

 Term                                Court's Construction
 "transparent electrode layer"       an electrode layer comprised of material exhibiting strong
 ('207 Patent)                       electrical characteristics and minimal interruption of light
                                     emission

               E. Term 5: "heat dissipating slug"

 Term                                Plaintiffs' Construction            Defendant's Construction
 "heat dissipating slug"             Plain and ordinary meaning          a unitary mass structure
 ('054 Patent)                                                           without fins, vanes, or similar
                                     In the alternative: a structure     surface-area enhancements,
                                     composed of conductive              composed of conductive
                                     material used to conduct            material used to conduct
                                     heat away from a light              heat away from a light
                                     emitting diode                      emitting diode

While this term was identified for construction in the parties' joint claim construction statement,
Defendant states in its brief that it "agrees to Plaintiffs' definition of 'heat dissipating slug.'" (Def.'s


                                             Page 12 of 23
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL


CASE NO.: CV 2:18-3837 SJO (SKx)                    DATE: September 27, 2019

Brief 2, n.1.) Accordingly, the Court construes the term "heat dissipating slug" as "a structure
composed of conductive material used to conduct heat away from a light emitting diode."

 Term                              Court's Construction
 "heat dissipating slug"           a structure composed of conductive material used to conduct
 ('054 Patent)                     heat away from a light emitting diode

              F. Term 6: "rectifying bridge unit"

 Term                              Plaintiffs' Construction          Defendant's Construction
 "rectifying bride unit"           Plain and ordinary meaning        a circuit including multiple
 ('988 Patent)                                                       diodes for converting
                                   In the alternative: a circuit     alternating current into direct
                                   element that converts             current
                                   alternating current into
                                   unidirectional current

The next term for construction is "rectifying bridge unit," recited in the '988 Patent. Again,
Plaintiffs propose the term be construed in accordance with its plain and ordinary meaning, or in
the alternative, as "a circuit element that converts alternating current into unidirectional current."
Defendant proposes that it be construed as "a circuit including multiple diodes for converting
alternating current into direct current."

                      1. '988 Patent Technological Background

The Court commences with an overview of the patent. The '988 Patent, entitled "Light Emitting
Element with a Plurality of Cells Bonded, Method of Manufacturing the Same, and Light Emitting
Device Using the Same," issued on May 1, 2012 and claims priority to an earlier Korean patent
application filed June 29, 2005. ('988 Patent, Caption.) The invention relates to "a light emitting
element with arrayed cells, a method of manufacturing the same, and a light emitting device
using the same." ('988 Patent, Abstract.)

The patent states that an LED for general illumination is manufactured by serially connecting a
plurality of light emitting elements, each of which has a light emitting chip mounted thereon.
('988 Patent 1:58-61.) In the Background of the Invention, the patent explains that in a light
emitting device manufactured according to prior art, there is a problem in that the metal wiring
process performed for a large number of elements, one by one, increases the processing steps.
As the number of process steps increases, the defective fraction also increases. ('988 Patent
1:66-2:6.) Moreover, the wiring of these elements in series results in larger arrays of elements
than is often desirable in certain small applications. ('988 Patent 2:9-12.) The '988 Patent seeks
to address these challenges by describing a single chip that contains multiple light emitting
elements connected in series. ('988 Patent 2:33-43.) By manufacturing multiple elements on


                                           Page 13 of 23
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL


CASE NO.: CV 2:18-3837 SJO (SKx)                    DATE: September 27, 2019

the same chip, the patent saves space and avoids a drawn out and defect-prone wiring process.
('988 Patent 2:33-43.)

One component of the invention is a "rectifying bridge unit" that converts alternating current to
direct current and allows the light emitting element to "continuously emit[] light regardless of
whether a power source is an AC power source." ('988 Patent 12:62-64.) The patent describes
"an advantage in that DC driving efficiency can be enhanced in an AC operation by installing a
predetermined rectifying circuit outside the light emitting element." ('988 Patent, Abstract.) The
rectifying bridge unit is described as "comprising a first diode, a second diode, a third diode, and
a fourth diode" and as being "connected to the power source unit." ('988 Patent, Claim 1.) An
example of this unit can be seen in Figure 10:




('988 Patent, Fig. 10.)

In at least one of the preferred embodiments, the rectifying bridge unit is connected in parallel
to a resistor-capacitor ("RC") circuit which serves to "minimiz[e] a ripple factor in an AC current
and prevent[] overload." ('988 Patent 14:17-18.)

                      2. Analysis

Again, there are two primary disputes between the parties as to this claim term: (1) whether a
"rectifying bridge unit" is correctly characterized as a circuit or as a circuit element, and
(2) whether the output of a rectifying bridge unit should be characterized as "unidirectional" or
"direct." Plaintiffs' expert contends that a rectifying bridge unit is "a well-known discrete
electronic device" that functions by "tak[ing] an alternating current as an input and provid[ing]
unidirectional current as an output." (2d DenBaars Decl. ¶¶ 18-19.) Plaintiffs acknowledge that
the disputes are not substantive, but relate solely to accuracy and clarity.

As to the first issue, Plaintiffs claim that in ordinary usage, a circuit refers to a complete electrical
pathway, whereas a circuit element refers to a component within such a pathway. (Pl.'s Brief
14.) They point to several technical dictionaries that define "circuit" and "element" in this manner.


                                            Page 14 of 23
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL


CASE NO.: CV 2:18-3837 SJO (SKx)                   DATE: September 27, 2019

Defendant counters that the phrase "circuit element" does not appear anywhere in the
specification itself and that the use of the term would therefore conflict with its express teachings.
(Def.'s Brief 10.)

Examining the '988 Patent, it does not disclose a solitary electrical pathway, but instead a single
component of a larger circuit. It describes that a rectifying bridge unit is, for instance, connected
to the power source and a control unit and states that its purpose is to serve as a filter of sorts,
ensuring that only unidirectional current passes through the remainder of the device. ('988
Patent, Claim 1; id. 2:66-3:1.) The parties do not appear to disagree, then, that the rectifying
bridge unit does not stand alone, but is instead connected to other electrical components.

The second dispute is largely prophylactic and concerns whether the current output should be
characterized as "unidirectional" or "direct." Plaintiffs explain that "direct current" is commonly
defined as a "constant-value" current that flows in a single direction, whereas the output from a
rectifying bridge unit is not constant, but instead varies over time in accordance with the
frequency and amplitude of the alternating current being converted. As Plaintiffs' expert
explains:

       [A]lternating current can be understood as a sine-like pattern, which a first half-
       cycle comprising a current of electrons moving in the forward direction and then a
       second half-cycle comprising a current of electrons moving in the reverse direction.
       A rectifier takes that reversing current as an input and passes only unidirectional
       current as an output.

(2d DenBaars Decl. ¶ 19.) Plaintiffs provide an illustration of this ripple effect in their brief:




(Pl.'s Brief 15.) According to contemporaneous electronics textbooks provided by the Plaintiffs,
users often make efforts to minimize this effect by attaching a resistor and capacitor in parallel
to the rectifying bridge unit, resulting in a significant reduction in ripple:

///
///
///
///
///

                                            Page 15 of 23
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL


CASE NO.: CV 2:18-3837 SJO (SKx)                    DATE: September 27, 2019




(3d Eisenberg Decl., Exh. 23, Fig. 7.16.) Because of the ripple effect, Plaintiffs contend that
Defendant’s proposed construction would merely create more ambiguity regarding the definition
of "direct current" (i.e., whether it requires a constant-value current) that would later require
resolution. (Pl.'s Brief 14-15.) In its brief, Defendant fails to address whether it plans to make
such an argument and instead simply states that the '988 Patent never refers to "unidirectional
current," yet uses "direct current" or "DC" throughout the specification. (Def.'s Brief 10.) During
the claim construction hearing, however, Defendant stated that it did not intend to argue that the
'988 Patent requires a constant value current. (CC Transcript 52:16-24.)

Plaintiffs' concern is valid and it is important to note that the ripple effect caused by the rectifying
bridge unit is contemplated in the patent itself, which, in some embodiments, describes the use
of an RC circuit—similar to that described in the prior art—to "minimiz[e] a ripple factor in an AC
current and prevent[] overload." ('988 Patent 14:17-18.) Nevertheless, rather than swap a
common electrical term for a less common one that appears nowhere in the patent, the Court
construes "rectifying bridge unit" as "a circuit element that converts alternating current into direct
current." In light of the clear contemplation of ripple, however, Defendant is precluded from
arguing to the jury that the '988 Patent requires a constant-value current.

 Term                              Court's Construction
 "rectifying bride unit"           a circuit element that converts alternating current into direct
 ('988 Patent)                     current

              G. Term 7: "distributed Bragg reflector"

 Term                              Plaintiffs' Construction        Defendant's Construction
 "distributed Bragg reflector"     Plain and ordinary meaning      reflector having a high
 ('157 Patent)                                                     reflectivity over a wide
                                   In the alternative: a reflector wavelength range and
                                   comprised of pairs of multiple formed to reflect light by
                                   dielectric layers having        repeating a plurality of pairs
                                   different indices of refraction of at least two different


                                            Page 16 of 23
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL


CASE NO.: CV 2:18-3837 SJO (SKx)                 DATE: September 27, 2019

                                                                   material layers, with the
                                                                   different material layers
                                                                   affecting a reflector's
                                                                   reflectivity for light of the
                                                                   same wavelength

The next term for construction is "distributed Bragg reflector." The term appears in independent
Claim 1 and in many of the dependent claims of the '157 Patent. Plaintiffs propose a plain and
ordinary meaning, or in the alternative, that the term be construed as a "reflector comprised of
pairs of multiple dielectric layers having different indices of refraction." Defendant instead
proposes a "reflector having a high reflectivity over a wide wavelength range and formed to
reflect light by repeating a plurality of pairs of at least two different material layers, with the
different material layers affecting a reflector's reflectivity for light of the same wavelength."

                     1. '157 Patent Technological Background

The '157 Patent is entitled "Light Emitting Diode Chip Having Distributed Bragg Reflector and
Method of Fabricating the Same." ('157 Patent, Caption.) It issued on February 21, 2017 and
claims priority to an earlier Korean patent application filed November 13, 2009. ('157 Patent,
Caption.) The claimed invention provides for "a light-emitting diode package." ('157 Patent,
Abstract.)

In the Background of the Invention, the patent describes how the light output from a light emitting
diode package is often limited by the light emission efficiency of the light emitting diode chip.
('157 Patent 1:36-40.) Prior research attempted to increase this efficiency by using a metal
reflector or distributed Bragg reflector on the bottom surface of a transparent substrate. ('157
Patent 1:43-45.) These efforts resulted in an increase in reflectivity and subsequent decrease
in the reabsorption of emissions. ('157 Patent 1:46-54.) Unfortunately, the use of a DBR is only
able to increase the reflectivity for a portion of the visible range. ('157 Patent 1:64-65.) For
instance, while a DBR may show high reflectivity for blue light, it may be considerably less
effective at reflecting green and/or red light. ('157 Patent 2:5-11.)

The '157 Patent attempts to address this weakness by pairing two complementary Bragg
reflectors, each with a different optical thickness and therefore a different reflective wavelength
range. ('157 Patent 2:27-29; id. 2:51-56.) An exemplary embodiment may be seen in Figure 3
below, wherein elements 40 and 50 represent the two DBRs with different optical characteristics:

///
///
///
///
///

                                          Page 17 of 23
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL


CASE NO.: CV 2:18-3837 SJO (SKx)                 DATE: September 27, 2019




('157 Patent, Fig. 3.)

                     2. Analysis

The parties agree the term reflector requires no construction. The parties also agree that a
"distributed Bragg reflector" consists of pairs of layers. Their disagreement concerns how those
layers are characterized.

Plaintiffs describe the layers as having "different indices of refraction." Plaintiffs acknowledge
that their phrase does not appear in the claims or the specification, however they argue that it is
implied by the use of the term "optical thickness," recited in the claims. (Pl.'s Brief 16.) They
point to the patent specification, which defines optical thickness as the index of refraction of a
material multiplied by its physical thickness. ('157 Patent 6:53-54.) In the present invention,
optical thickness cannot be changed by altering only the physical thickness of materials with the
same index of refraction, as this would obviate the requirement that there be distinct layers and
would not reflect light in the manner of a DBR as understood in the art. Thus, while the physical
thickness of the layers may or may not change between the layers, choosing materials with
different indices of refraction is required to differentiate the optical thickness between layers.
The Court finds the use of this term to be helpful to potential jurors' understanding of the
technology at issue in the '157 Patent.

The primary dispute concerns Defendant's claim that the overall DBR described in the '157
Patent must "hav[e] a wide reflectivity over a wide wavelength range." (Def.'s Brief 11.) In
support, Defendant points to a portion of the specification which states that:

       [T]he plurality of pairs of first material layer 40a and second material layer 40b
       have relatively higher reflectivity for light of a red wavelength range, for example,
       550 nm or 630 nm, than for light of a blue wavelength range and the second
       distributed Bragg reflector 50 may have relatively higher reflectivity for light of a
       blue wavelength range, for example, light of 460 nm than for light of a red or green
       wavelength range.

                                          Page 18 of 23
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL


CASE NO.: CV 2:18-3837 SJO (SKx)                    DATE: September 27, 2019

('157 Patent 6:31-38.) Plaintiffs disagree, arguing that, while in some embodiments reflectors
may indeed be broad spectrum, there is no support in the patent for the contention that all
reflectors must be so. (Pl.'s Brief 16-17.)

In order to resolve this dispute, it is important to understand the purpose of the invention claimed
by the '157 Patent. As discussed above, prior art devices that utilized only a single DBR suffered
from reflectivity that varied greatly over the wavelength spectrum. Such devices may, for
instance, have excellent reflectivity of blue light, but poor reflectivity of red light. The '157 Patent
seeks to address this problem by placing a pair of DBRs with different spectral reflectivity. For
example, by pairing a DBR with poor red reflectivity and excellent blue reflectivity with a DBR
having excellent red reflectivity and poor blue reflectivity, their respective deficiencies can be
mitigated and a broader spectrum of light reflected. While an ideal pair of DBRs would result in
a wide spectrum of reflectivity, the patent merely contemplates that the spectrum be wider than
a single DBR alone. Thus, it is required that the two DBRs have different reflectivity profiles,
however nothing in the patent requires the range to be described as "wide."

Regardless, it would not be appropriate to read such a limitation directly into the claim term
"distributed Bragg reflector" itself, which is used to refer not only to the overarching element, but
also to each of its sub-components. Claim 1 discloses "a distributed Bragg reflector . . .
compris[ing] a first distributed Bragg reflector and a second distributed Bragg reflector." Neither
party argues that it is reasonable to require the first and second DBRs to each have a wide
spectral range, yet that is exactly what Defendant's proposed construction would do. For these
reasons, the Court rejects the addition of a spectral range requirement and instead construes
"distributed Bragg reflector" as "a reflector comprised of pairs of multiple dielectric layers having
different indices of refraction."

 Term                              Court's Construction
 "distributed Bragg reflector"     a reflector comprised of pairs of multiple dielectric layers
 ('157 Patent)                     having different indices of refraction

              H. Term 8: "multi quantum well structure"

 Term                           Plaintiffs' Construction              Defendant's Construction
 "multi quantum well structure" plain and ordinary meaning            structure in which a barrier
 ('210 Patent)                                                        layer and InGaN quantum
                                In the alternative: an active         well layer are alternatively
                                region comprised of multiple          stacked
                                light emitting layers
                                separated by barrier layers

///
///


                                            Page 19 of 23
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL


CASE NO.: CV 2:18-3837 SJO (SKx)                   DATE: September 27, 2019

                     1. '210 Patent Technological Background

The '210 Patent issued on July 25, 2017 and claims priority to an earlier Korean patent
application filed January 5, 2010. ('210 Patent, Caption.) The claimed invention provides for "a
light emitting diode with improved electrostatic discharge characteristics and/or luminous
efficiency and a method of fabricating the same." ('210 Patent 1:25-28.)

The patent explains that existing gallium nitride ("GaN") semiconductors may be used for
ultraviolet or blue-green light emitting diodes. ('210 Patent 1:30-34.) These devices typically
use an indium gallium nitride ("InGaN")-based multi-quantum well structure that is disposed
between n-type and p-type GaN semiconductor layers. ('210 Patent 1:34-38.) Such devices
emit light through the recombination of negative electrons and positive holes within the quantum
well layer. ('210 Patent 1:38-40.) The patent identifies several situations that may cause
deterioration or an overall drop in efficiency. These include the application of high voltage, lattice
mis-match leading to interfacial strain, defects caused by Si doping of barrier layers, and
efficiency droop caused by thermal vibration. ('210 Patent 1:65-2:57.) The '210 Patent seeks
to remedy these problems by placing a plurality of layers between the superlattice structure and
the n-type contact layer. ('210 Patent 3:31-44.)

In his declaration, Prof. DenBaars explains that quantum wells are commonly used in light
generating layers of LED devices and rely on the concept of quantum confinement—providing
wider bandgap barriers around a lower bandgap structure. (2d DenBaars Decl. ¶ 23.) The term
"multi-quantum wells" refers to a structure in which there are stacks of multiple layers that
alternate between lower bandgap wells and higher bandgap barriers. (2d DenBaars Decl. ¶ 24.)
A comparison of the band diagram can be seen in a contemporaneous textbook provided by
Plaintiffs:




(3d Eisenberg Decl., Exh. 25, Fig. 9.4.)

///
///
///


                                           Page 20 of 23
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL


CASE NO.: CV 2:18-3837 SJO (SKx)                   DATE: September 27, 2019

                     2. Analysis

The "detailed description of the illustrated embodiments" section of the '210 Patent specification
describes a "multi-quantum well structure in which a barrier layer and a quantum well layer are
alternately stacked, wherein the quantum well layer includes an InGaN layer." ('210 Patent
11:30-33.) Defendant contends that this constitutes an express definition and asks the Court to
require that InGaN be the material used for the quantum well layer of the multi-quantum well
structure. Plaintiffs argue that this is merely a specific embodiment and claim that the structure
merely requires alternating layers of any barrier and well material. The Court finds that neither
proposed definition fully comports with the patent's definition of the term.

An examination of the claim itself demonstrates that Plaintiffs' definition is impermissibly broad.
Claim one describes "an active region disposed between the n-type contact layer and the p-type
contact layer and comprising a multi-quantum well structure including a quantum well layer that
includes a composition ratio of Indium (In) and a barrier layer." ('210 Patent, Claim 1.) The
express requirement that the well layer "include[] a composition ratio of Indium" is significantly
more specific than Plaintiffs' request that any material may be used so long as there are multiple
well and barrier layers. Plaintiffs' counsel acknowledged as much during the hearing, stating
that "Indium is a requirement. There has to be a composition that includes indium." (CC
Transcript 71:13-15.)

Defendant's proposed definition, however, goes too far. While it is true that the patent twice
refers to the well layer as being composed of InGaN, this description is found in the portion of
the specification describing specific embodiments. (See '210 Patent 7:25-27, 11:30-33.) Given
that the claim language itself is less restrictive and clearly contemplates the use of other In-
containing materials, restricting the construction to a single material is inappropriate.
Accordingly, the Court construes the term "multi quantum well structure" as a "structure in which
a barrier layer and a quantum well layer including a composition of Indium are alternatively
stacked."

 Term                           Court's Construction
 "multi quantum well structure" structure in which a barrier layer and a quantum well layer
 ('210 Patent)                  including a composition of Indium are alternatively stacked

              I. Term 9: "superlattice layer"

 Term                              Plaintiffs' Construction           Defendant's Construction
 "super-lattice layer"             a semiconductor layer              structure that includes a first
 ('210 Patent)                     including a plurality of barrier   layer grown on and directly
                                   sublayers alternating with a       contacting an electron
                                   plurality of well sublayers        reinforcing layer, a final layer
                                                                      that the active layer grows

                                           Page 21 of 23
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL


CASE NO.: CV 2:18-3837 SJO (SKx)                   DATE: September 27, 2019

                                                                     upon and directly contacts,
                                                                     the final layer doped with a
                                                                     high-concentration silicone

Plaintiffs contend that superlattices are a class of structures well-known in the art and that a
POSITA need merely be informed of its existence, not its specific placement within the device.
(Pl.'s Brief 18.) Defendant argues that the patent requires that the superlattice structure be
placed directly between an electron reinforcing layer and the active layer. (Def.'s Brief 14.) In
support of this argument, it points to the following portion of the specification:

       The superlattice layer 63 is formed on the electron reinforcing layer 61. The
       superlattice layer 63 may be formed by alternately stacking the GaN layer and the
       InGaN layer at a thickness of, for example, 20 Å. A first layer of the superlattice
       layer 63 may be made of GaN or InGaN, but the final layer may be made of GaN.
       The first layer of the superlattice layer 63 directly contacts the electrode reinforcing
       layer 61, and the final layer of the superlattice layer 63 directly contacts the active
       layer 65. The final layer of the superlattice layer 63 is doped with the high-
       concentration Si . . . . Therefore, the final layer of the superlattice layer 63 and the
       electron reinforcing layer 61 below the superlattice layer 63 are formed of a high-
       concentration Si doped layer and the remaining layers of the superlattice layer 63
       positioned therebetween are formed of substantially undoped GaN or InGaN.

('210 Patent 6:31-53.) This language is taken from the portion of the specification detailing
specific embodiments and comports with descriptions found consistently throughout the patent,
from the Abstract to the Summary of the Invention, which describe, in order: (1) an n-type contact
layer, (2) an undoped intermediate layer, (3) an electron reinforcing layer, (4) a superlattice layer,
and (5) an active layer. ('210 Patent, Abstract; id. 3:31-4:3; 6:1-53.) However, each time this
organization is discussed, it is prefaced by language describing it as an "exemplary embodiment"
or an "experimental example."

The language found in Claim 1 itself is substantially more broad, stating simply that the
superlattice structure must be "disposed near the active region" and that there be a "spacer layer
including a plurality of layers disposed between the superlattice layer and the n-type contact
layer and having a bandgap smaller than that of the barrier layer and greater than that of the
quantum well layer." ('210 Patent, Claim 1.) Nowhere does it mention an "electron reinforcing
layer," much less that such a layer must be in direct contact with the superlattice structure. While
independent Claim 6 does appear to describe the intermediate and electron reinforcing layers,
their inclusion constitutes an additional limitation. The adoption of Defendant's proposed
construction would read this limitation into the term itself and effectively ignore the difference in
scope between Claim 1 and Claim 6. The doctrine of claim differentiation forbids such a result.
See Versa Corp. v. Ag-Bag Int'l Ltd., 392 F.3d 1325, 1330 (Fed. Cir. 2004) ("The doctrine of
claim differentiation 'create[s] a presumption that each claim in a patent has a different scope.'")
(quoting Comark Commc’ns, Inc. v. Harris Corp., 156 F.3d 1182, 1187 (Fed. Cir. 1998)). For


                                           Page 22 of 23
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL


CASE NO.: CV 2:18-3837 SJO (SKx)                 DATE: September 27, 2019

this reason, the Court rejects Defendant's proposed construction and instead construes
"superlattice structure" as "a semiconductor layer including a plurality of barrier sublayers
alternating with a plurality of well sublayers."

 Term                             Court's Construction
 "super-lattice layer"            a semiconductor layer including a plurality of barrier
 ('210 Patent)                    sublayers alternating with a plurality of well sublayers

       IV. RULING

For the foregoing reasons, the Court construes the disputed claim terms as follows:

 Term                                          Construction
 "quantum dot layer"                           an active medium including three-dimensional
                                               nanoscale particles of semiconductor material
 "interrupting growth"                         plain and ordinary meaning
 "coherent quantum dots"                       three-dimensional nanoscale particles of
                                               semiconductor material that are stable with
                                               respect to desorption at the temperature and
                                               duration of the growth interruption
 "transparent electrode layer"                 an electrode layer comprised of material with
                                               strong electrical characteristics and minimal
                                               interruption of light emission
 "heat dissipating slug"                       a structure composed of conductive material
                                               used to conduct heat away from a light emitting
                                               diode
 "rectifying bridge unit"                      a circuit element that converts alternating
                                               current into direct current
 "distributed Bragg reflector"                 a reflector comprised of pairs of multiple
                                               dielectric layers having different indices of
                                               refraction
 "multi quantum well structure"                structure in which a barrier layer and a quantum
                                               well layer including a composition of Indium are
                                               alternatively stacked
 "superlattice layer"                          a semiconductor layer including a plurality of
                                               barrier sublayers alternating with a plurality of
                                               well sublayers

IT IS SO ORDERED.




                                          Page 23 of 23
